DETAILED ACTION
1.	This Final Office Action is in response to the Amendment filed August 26, 2021.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
4.	Claim 9 is corrected.  
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	The claim requires that the nanofluid be present in only a fluid form at the operating temperature of the engine but this is vague.  For instance, if the engine was in a very cold environment when it first started it may not be warm enough to melt the material, or, conversely would the material be melted at such low temperature.  If so, then at a higher temperature in a non-operating condition the material would be melted.  Accordingly, the requirement that the material is in a fluid form only at an operating temperature is vague and thus fails to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.  
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Zhang reference (Chinese Reference No. CN101713306A) in view of the Chakraborty reference (US Patent Application No. 2012/0032543).
10.	Regarding claim 9, the Zhang reference discloses:
an internally cooled valve [Paragraph 0018], comprising a valve body (1) having
a valve head [Paragraph 0018] and 
a valve stem [Paragraph 0018],
at least one cavity [Paragraph 0018] in the valve body in which a nanofluid coolant (3) is disposed wherein the nanofluid coolant comprises sodium, lithium, potassium, cesium, or a sodium-potassium alloy as dispersion medium [Paragraph 0019].  
The Zhang reference discloses the invention as essentially claimed.  However, the Zhang reference fails to disclose wherein the nanofluid coolant includes at least two of the following types of nanoparticles: titanium particles, nanodiamonds, silicon carbide particles, beryllium particles, boron nitride particles, and/or graphene particles as dispersed particles, and wherein the nanofluid further includes a dispersing aid that prevents the nanoparticles from combining to form nanoparticle aggregates.
The Chakraborty reference teaches it is conventional in the art of nanofluids for use in cooling applications to provide as taught in [Paragraph 0019] wherein the nanofluid includes graphene and nanodiamond (combinations thereof) as dispersed particles [Paragraph 0019] and wherein the nanofluid further includes a dispersing aid that prevents the nanoparticles from combining to form nanoparticle aggregates [Paragraph 0032].  Such configurations/structures would allow for applications to provide cooling for mechanical applications [Paragraph 0036].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the valve of the Zhang reference, such that the valve further includes wherein the nanofluid coolant includes at least two of the following types of nanoparticles: titanium particles, nanodiamonds, silicon carbide particles, beryllium particles, boron nitride particles, and/or graphene particles as dispersed particles, and wherein the nanofluid further includes a dispersing aid that prevents the nanoparticles from combining to form nanoparticle aggregates, as clearly suggested and taught by the Chakraborty reference, in order to allow for applications to provide cooling for mechanical applications [Paragraph 0036].
11.	Regarding claim 10, the Zhang reference further discloses:
wherein the nanofluid has a solid state under ambient cold engine conditions and has a fluid form under hot engine operating temperatures up to 900⁰C [Paragraph 0021].
The Zhang reference fails to disclose up to 900⁰C.  It would have been obvious to one of ordinary skill in the art to use a temperature of up to 900⁰C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).  
12.	Regarding claim 12, the Zhang reference fails to disclose:
wherein the nanoparticles have a diameter in the range of 2 to 100 nm.
The Chakraborty reference teaches it is conventional in the art of nanofluids for use in cooling applications to provide as taught in [Paragraph 0017] wherein the nanoparticles have a diameter in the range of 2 to 100 nm [Paragraph 0017—10 to 30 nm].  Such configurations/structures would allow for applications to provide cooling for mechanical applications [Paragraph 0036].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the valve of the Zhang reference, such that the valve further includes wherein the nanoparticles have a diameter in the range of 2 to 100 nm [Paragraph 0017—10 to 30 nm], as clearly suggested and taught by the Chakraborty reference, in order to allow for applications to provide cooling for mechanical applications [Paragraph 0036].
13.	Regarding claim 13, the Zhang reference fails to disclose:
wherein nanoparticles comprise between 0.5 and 30 volume percent of the nanofluid coolant.
The Chakraborty reference teaches it is conventional in the art of nanofluids for use in cooling applications to provide as taught in [Paragraph 0017] wherein the nanoparticles comprise between 0.5 and 30 volume percent of the nanofluid coolant [Paragraph 0031—up to about 30% by volume].  Such configurations/structures would allow for applications to provide cooling for mechanical applications [Paragraph 0036].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the valve of the Zhang reference, such that the valve further includes wherein the nanoparticles comprise between 0.5 and 30 volume percent of the nanofluid coolant [Paragraph 0031—up to about 30% by volume], as clearly suggested and taught by the Chakraborty reference, in order to allow for applications to provide cooling for mechanical applications [Paragraph 0036].
14.	Regarding claim 14, the Zhang reference fails to disclose:
wherein the range is between 4 to 50 nm.
The Chakraborty reference teaches it is conventional in the art of nanofluids for use in cooling applications to provide as taught in [Paragraph 0017] wherein the nanoparticles have a diameter in the range of 4 to 50 nm [Paragraph 0017—10 to 30 nm].  Such configurations/structures would allow for applications to provide cooling for mechanical applications [Paragraph 0036].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the valve of the Zhang reference, such that the valve further includes wherein the nanoparticles have a diameter in the range of 4 to 50 nm [Paragraph 0017—10 to 30 nm], as clearly suggested and taught by the Chakraborty reference, in order to allow for applications to provide cooling for mechanical applications [Paragraph 0036].
15.	Regarding claim 15, the Zhang reference fails to disclose:
wherein the range is between 6 to 20 nm.
The Chakraborty reference teaches it is conventional in the art of nanofluids for use in cooling applications to provide as taught in [Paragraph 0017] wherein the nanoparticles have a diameter in the range of 6 to 20 nm [Paragraph 0017—10 to 30 nm].  Such configurations/structures would allow for applications to provide cooling for mechanical applications [Paragraph 0036].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the valve of the Zhang reference, such that the valve further includes wherein the nanoparticles have a diameter in the range of 6 to 20 nm [Paragraph 0017—10 to 30 nm], as clearly suggested and taught by the Chakraborty reference, in order to allow for applications to provide cooling for mechanical applications [Paragraph 0036].
16.	Regarding claim 16, the Zhang reference fails to disclose:
wherein the volume percent is between 2 and 20.
The Chakraborty reference teaches it is conventional in the art of nanofluids for use in cooling applications to provide as taught in [Paragraph 0017] wherein the nanoparticles comprise between 2 and 20 volume percent of the nanofluid coolant [Paragraph 0031—up to about 20% by volume].  Such configurations/structures would allow for applications to provide cooling for mechanical applications [Paragraph 0036].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the valve of the Zhang reference, such that the valve further includes wherein the nanoparticles comprise between 2 and 30 volume percent of the nanofluid coolant [Paragraph 0031—up to about 20% by volume], as clearly suggested and taught by the Chakraborty reference, in order to allow for applications to provide cooling for mechanical applications [Paragraph 0036].
17.	Regarding claim 17, the Zhang reference fails to disclose:
wherein the volume percent is between 5 and 10.
The Chakraborty reference teaches it is conventional in the art of nanofluids for use in cooling applications to provide as taught in [Paragraph 0017] wherein the nanoparticles comprise between 5 and 10 volume percent of the nanofluid coolant [Paragraph 0031—up to about 10% by volume].  Such configurations/structures would allow for applications to provide cooling for mechanical applications [Paragraph 0036].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the valve of the Zhang reference, such that the valve further includes wherein the nanoparticles comprise between 5 and 10 volume percent of the nanofluid coolant [Paragraph 0031—up to about 10% by volume], as clearly suggested and 
taught by the Chakraborty reference, in order to allow for applications to provide cooling for mechanical applications [Paragraph 0036].
18.	Regarding claim 18, the Zhang reference discloses:
an internally cooled valve [Paragraph 0018] comprising: 
a valve head [Paragraph 0018]; 
a valve body (1); 
an internal cavity [Paragraph 0018];
a coolant that is liquid at an operating temperature of the valve contained within the cavity [Paragraph 0021].
The Zhang reference discloses the invention as essentially claimed.  However, the Zhang reference fails to disclose at least two different types of nanoparticles contained within the coolant in combination with a dispersing agent.
The Chakraborty reference teaches it is conventional in the art of nanofluids for use in cooling applications to provide as taught in [Paragraph 0019] wherein the nanofluid includes at least two different types of nanoparticles contained within the coolant [Paragraph 0019—combinations thereof] in combination with a dispersing agent [Paragraph 0032].  Such configurations/structures would allow for applications to provide cooling for mechanical applications [Paragraph 0036].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the valve of the Zhang reference, such that the valve further includes at least two different types of nanoparticles contained within the coolant in combination with a dispersing agent, as clearly suggested and taught by the Chakraborty reference, in order to allow for applications to provide cooling for mechanical applications [Paragraph 0036].
Response to Arguments
19.	Applicant's arguments filed August 26, 2031 have been fully considered but they are not persuasive.  The Applicant makes a non-analogous art argument.  The Office traverses.
The secondary reference is analogous art.  It is directed to a fluid that is used for thermal control that includes nanoparticles.  This is the same composition and function as the fluid used inside the valve of the Applicant’s invention.  The Applicant’s noting that the compound is an oil lubricant does not take away from the fact that the secondary reference discloses a fluid with nanoparticles that is designed for use in thermal functional applications.  Accordingly, the secondary reference is analogous art and the claims are finally rejected.   
Conclusion
20.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747

/JACOB M AMICK/Primary Examiner, Art Unit 3747